*60Decided 31 July, 1905.
On the Merits.
It is further stated that on said 26th day of January, 1904 —
“The said defendants wrongfully and unlawfully took said stallion from the possession of said plaintiff at said fair ground near the City of Salem, in Marion County, Oregon, and ever since have and do now wrongfully and unlawfully withhold and detain the same from the possession of plaintiff in said Marion County, Oregon.”
The complaint then states the damages plaintiff claims to have sustained in consequence of such taking and withholding the possession of the horse. The court, upon motion, struck from the complaint the parts thereof included within brackets as hereinbefore indicated.
The answer denies the material allegations of the complaint, and for a further defense avers that ever since Murray’s death the stallion has been and is the property of the decedent’s estate; that on March 25, 1904, the defendant Mrs. Murray was duly appointed administratrix of such estate, and, having qualified, she is entitled to the possession of the horse. As a second separate defense, it is alleged that at and prior to the making of the alleged contract with plaintiff Mrs. Murray, in consequence of grief occasioned by the death of her husband, was ill in body and mind, and so continued until January, 1904, and that by reason of such sorrow she was unable to understand or transact business, of which fact the plaintiff then well knew. A demurrer to each of the separate answers, on the ground that neither stated facts sufficient to constitute a defense to the complaint, was overruled, whereupon a reply was filed denying the averments of new matter in the answer, and a trial, being had, resulted in a judgment for the defendants dismissing the action, and plaintiff appeals.
Affirmed.
For appellant there was a brief with oral arguments by Mr. William Marion Kaiser and Mr. Woodson Taylor Slater.
For respondent there was a brief with oral arguments by Mr. John A. Gar son and Mr. Anderson M. Gannon.
Mr. Justice Moore
delivered the opinion of the court.
3. It is contended that William Murray delivered the stallion to plaintiff, whose possession thereof forms the basis of his right, and that by striking from the complaint the averments in relation thereto an error was committed. It is argued that such possession is supplemented by, but not dependent upon, the contract entered into with Mrs. Murray, which agreement was consummated to prevent her from obtaining possession of the horse in case she should be appointed administratrix of the decedent’s estate. If the averments of the complaint, as prepared, can be construed as basing plaintiff’s right of action upon the possession of the stallion which he secured from William Murray, the legal principal insisted upon is probably applicable; for the rule is quite general that bare possession of personal property, though the title thereto may be in another, affords the better right to the continued control thereof, as against mere trespassers, or persons who show no privity with the owner: Lewis v. Birdsey, 19 Or. 164 (26 Pac. 623); Danielson v. Roberts, 44 Or. 108 (74 Pac. 913, 65 L. R. A. 526, 102 Am. St. Rep. 627); Woolfork’s Adm’rv. Sullivan, 23 Ala. 548 (58 Am. Dec. 305); Wheeler v. McCorristen, 24 Ill. 40; Van Namee v. Bradley, 69 Ill. 299; Cummins v. Holmes, 109 Ill. 15; Gullen v. O’Harra, 4 Mich. 132; Van Baalen v. Dean, 27 Mich. 104; Anderson v. Gouldberg, 51 Minn. 294 (53 N. W. 636).
4. The complaint, in our opinion, is not susceptible to the construction invoked, for. plaintiff’s right to the possession of the stallion is evidently based on the contract alleged to have been entered into with Mrs. Murray. It *63will be remembered that plaintiff avers he was employed by William Murray to care for the stallion. If the word “employed,” as thus used, was intended to mean that plaintiff was engaged to perform certain labor, the relation created between Murray and him was that of master and servant, which was severed by the employer’s death ; there being no averment that the contrary was stipulated by the terms of the agreement: 20 Am. & Eng. Enc. Law (2 ed.), 45. If, however, the word “employed” was used to express the creation of an agency coupled with an interest, so that plaintiff’s right to the continued possession of the stallion extended after the death of the principal, that fact is not alleged in the complaint. It is stated therein that Mrs. Murray, on the death of her husband, became the owner of the horse, and, plaintiff having alleged that he entered into a contract with her whereby he was to keep and care for the stallion, he theoretically surrendered the possession of the property to, and secured a new right from, her.
5. The averment of obtaining possession of the horse from William Murray was evidently intended to state the fact by way of inducement, leading up to and explaining the subsequent contract alleged to have been entered into with Mrs. Murray, upon which, in our opinion, the-right of recovery is predicated. As the matter thus alleged was immaterial (Gardner v. McWilliams, 42 Or. 14, 69 Pac. 915), no error was committed in striking it from the complaint, or in refusing to receive testimony offered by plaintiff tending to show that he secured possession of the horse from William Murray.
6. It is contended that the court erred in striking from the complaint the averment of plaintiff’s special ownership of the stallion, and of his right to the possession thereof at the commencement of the action. In an action under our statute of claim and delivery, which is the common-law remedy of replevin, the complaint must show that the *64plaintiff is entitled to the possession of the personal property in question when the action was commenced: Kimball v. Redfield, 33 Or. 292 (54 Pac. 216); Simonds v. Wrightman, 36 Or. 120 (58 Pac. 1100).
7 After eliminating the part of the complaint now under consideration, the remaining averments state the contract alleged to have been entered into with Mrs. Murray, and show that before the expiration of the time specified in the agreement the defendants unlawfully took possession of the horse. As this action was instituted prior to August 15,1904, and during the time plaintiff was entitled to keep the stallion as alleged, a right to the immediate possession thereof is disclosed by reasonable presumption, without a special averment to that effect. It is not necessary to allege a fact which the law will presume, and, this being so, we think that, after striking from the complaint the clause in question, the remaining allegations show that plaintiff was entitled to the possession of the stallion when this action was commenced, and hence no error was committed as alleged.
8. It is insisted that an error was committed in overruling the demurrer interposed to that part of the answer alleging the title to the property as being in the estate of William Murray, deceased, and of the appointment of Mrs. Murray as administratrix of such estate, subsequent to the taking of the possession of the stallion from plaintiff. Upon the death of any person intestate in this State, possessed of tangible goods and effects, such property passes by operation of law to his personal representative, who is entitled to the possession thereof until the administration is completed (B. & C. Comp. § 1147), and from whom only the title thereto can be derived in pursuance of orders made by the county court of the proper county in due course of administration: Winkle v. Winkle, 8 Or. 193 ; Weider v. Osborn, 20 Or. 307 (25 Pac. 715); In re John’s *65Will, 30 Or. 494 (47 Pac. 351, 50 Pac. 226, 36 L. R. A. 242); State v. O'Day, 41 Or. 495 (69 Pac. 542). Mrs. Murray was not the owner of the stallion, as stated in the complaint, if the word “owner,” as there used, means the holder of the legal title. If some other person had been appointed administrator of her husband’s estate, her right to the possession of the stallion, after such appointment, would have been no greater than that of a mere stranger: Cullen v. O'Hara, 4 Mich. 132.
In speaking of the right of action in respect to the personal property of a decedent, Mr. Chief Justice Knowlton, in Flynn v. Flynn, 183 Mass. 365 (67 N. E. 314), says : “Not even the sole heir at law, or legatee, has any title which he can enforce by suit against a third person.” An exception to the rule last stated would probably exist where an heir, who had lawfully taken possession of the goods or chattels of an intestate, was deprived thereof by a wrongdoer, in which case the bare possession would ordinarily be a sufficient title to authorize the maintenance of an action of replevin to recover the property. As the title to the goods and chattels of a person dying intestate vests in the administrator upon his appointment, in trust, however, for the purposes of administration and distribution, there must be, in the orderly transaction of probate business, an interval of time after the death of the intestate when the title to such property necessarily rests in abeyance, pending the appointment of an administrator: Jewett v. Smith, 12 Mass. 309; Cullen v. O’Hara, 4 Mich. 132; Lawrence v. Wright, 23 Pick. 128. To bridge over such period, a legal fiction has been adopted to the effect that the granting of letters of administration relates back to the time of the death of the intestate, authorizing the administrator, when duly qualified, to maintain and defend suits and actions for injuries *66to the personal property of the intestate, or for interference with the possession thereof, occurring after such death and prior to the appointment of a personal representative : 11 Am. & Eng. Enc. Law (2 ed.), 908; 1 Woerner, Am. Law of Administration (2 ed.), 173; Hutchins’ Adm’r v. Adams, 3 Greenl. 174; Gerard v. Jones, 78 Ind. 378 ; Brackett v. Hoitt, 20 N. H. 257; Cook v. Cook, 24 S. C. 204.
Though, to prevent injustice and the occurrence of injuries, where otherwise there would be no remedy, the title to personal property of which an intestate died possessed vests by relation in the administrator when appointed ( Wilson v. Wilson, 54 Mo. 213), such taking of the title cannot make wrongful the intervening possession of the heirs, whose duty it is to take possession of and preserve the property until an administrator can be appointed : Hardy v. Wallis, 103 Ill. App. 141. The doctrine of title by relation has no application, however, to wrongful acts of a person who, to the prejudice of a third party, officiously intermeddles with the goods and chattels of an intestate before he is appointed administrator of the latter’s estate (Bellinger v. Ford, 21 Barb. 311); but the granting of letters of administration legalizes all acts, otherwise valid, that have been done by the administrator before his appointment: Cook v. Cook, 24 S. C. 204. Title by relation, upon principle, must be limited to valid acts done in, respect to the goods and chattels of a deceased by a person prior to his appointment as administrator, and is tantamount to ratification. If such doctrine were extended further, it might result in imposing upon the estate of a decedent liability for the torts of a person committed after the death of the intestate and prior to the appointment of the wrongdoer as administrator of such estate.
*67In actions of claim and delivery, the primary relief sought is the recovery of the possession of personal property; but, if that cannot be secured, the alternative relief to which the plaintiff is entitled is the value of the goods or chattels taken or withheld, or of his special property therein. If the right of a plaintiff to the possession of personal property has been extinguished, after the taking or withholding thereof by another, an action of replevin by the former to recover the damages sustained by reason of the tort is not the proper remedy. So, too, the right of a defendant in an action of claim and delivery must be determined as of the day when the action is commenced ; for, though such party may have wrongfully taken or unlawfully detained the goods or chattels from the owner, or from the person having a special property therein, if such title has been transferred to the defendant before the action is instituted, replevin will not lie. In the case at bar, William Murray having died intestate, leaving a widow and no issue, she is entitled to the residue of his personal property after the payment of the debts of the decedent and the charges and expenses of administration upon his estate: B. & C. Comp. § 5578. She was, therefore, directly interested in such estate (Slate v. Henkle, 45 Or. 430, 78 Pac. 325), and it was incumbent upon her to take possession of the personal property belonging thereto until an administrator could be appointed: Hardy v. Wallis, 103 Ill. App. 141; Pritchard v. Norwood, 155 Mass. 539 (30 N. E. 80).
It is alleged in the complaint that Mrs. Murray and her codefendants, who are her brother and brother-in-law, respectively, unlawfully took possession of the horse January 26, 1904. The answer shows that she was appointed administratrix of, her husband’s estate March 25, 1904. It is nowhere stated in the pleadings, however, that she by any means secured a transfer from plaintiff of his *68special property in the horse. If Mrs. Murray unlawfully took such possession, as alleged in the complaint, the seizure was a tort, and the title which she subsequently acquired by being appointed administratrix of her husband’s estate would not relate back to his death, so as to validate her act in this respect, if it was wrongful. If, however, the taking of such possession was lawful and to-the benefit of the estate, the title to the horse, which she subsequently secured, related back to her husband’s death, and could be pleaded as a defense to the action of replevin, not because she acquired a new title after the action was commenced, but because she had authority in her own right, as the next of kin, to take such possession at the time it was obtained. The answer denied the alleged wrongful taking of the horse, and for a first separate defense averred Mrs. Murray’s appointment as administra-trix of her husband’s estate. The theory of the defense, as thus outlined, is tantamount to an admission that the possession of the horse was taken from plaintiff, but that such taking was lawful. If so, her subsequent title by appointment as administratrix related back to the time of her husband’s death ; but, if unlawful, she could not bind the estate by her act, and the doctrine of title by relation could not be invoked. The defense of a subsequent title necessarily hinged upon the nature of the possession taken by the defendants, and, as the denials in the answer fairly present the question of a lawful taking, the first separate defense alleged was not vulnerable to demurrer, in overruling which no error was committed.
It follows from these considerations that the judgment should be affirmed, and it is so ordered. Affirmed.